PER CURIAM.
In the underlying case, the trial court properly entered final summary judgment in favor of the defendant, Security National Insurance Company, as a matter of law. The law is well-settled that an insurance broker is generally the agent of the insured. Almerico v. RLI Ins. Co., 716 So.2d 774 (Fla.1998). Further, in the instant case, there was no record evidence that the insurance company took any action to lead the insured to believe that the insurance broker had actual or apparent authority as an agent of the carrier. Ruiz v. Fortune Ins. Co., 677 So.2d 1336, 1338 (Fla. 3d DCA 1996); T & R Store Fixtures, Inc. v. Travelers Ins. Co., 621 So.2d 1388 (Fla. 3d DCA 1993). As such, notice to the insurance broker of the insured’s acquisition of a replacement vehicle was insufficient to impute knowledge to the carrier.
Affirmed.